19 F.3d 1442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Troy Lee PRICE, Defendant-Appellant.
No. 93-30076.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 11, 1994.Decided March 17, 1994.

Before:  BROWNING, KOZINSKI, and NOONAN, Circuit Judges.


1
MEMORANDUM*


2
Upon independent review of the facts,  see United States v. Kendall, 655 F.2d 199, 203 (9th Cir.1981), we hold the district court did not clearly err in finding Price abandoned his luggage.   Compare United States v. Mulder, 808 F.2d 1346, 1348 (9th Cir.1987) (no clear error in finding luggage was not abandoned when left in a room for which defendant paid and where defendant left without knowledge of police inquiry).  Because a person who abandons property lacks standing to challenge its search,  United States v. Huffhines, 967 F.2d 314, 318 (9th Cir.1992), the denial of Price's suppression motion is


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3